On Petitions For Rehearing
GILLESPIE, Presiding Justice:
Natchez Transit Lines, Inc. filed a petition for rehearing contending that the case should have been reversed as to Firestone Tire and Rubber Company. We find no merit in this petition and it is denied.
Plaintiffs filed a motion to correct judgment which we consider as a petition for rehearing. They contend the Court should hold that Natchez Transit Lines, Inc. is liable as a matter of law and remand the case for a new trial on the issue of damages only. The opinion stated that the sole proximate cause of the accident was the negligence of Natchez Transit Lines, Inc. This should be a sufficient guide in trying the case on remand. Mrs. Thames’ requested peremptory instruction against Natchez Transit Lines, Inc. was proper and could have been given, however, the instruction requested by Mr. Lambert told the jury to return a verdict against both Winston Lott and Natchez Transit Lines, Inc. It would have been error to grant this instruction. If the facts on a new trial are the same both plaintiffs will be entitled to a peremptory instruction against Natchez Transit Lines, Inc. on the question of liability. This is what was said in effect in the original opinion.
The petitions for rehearing are denied.